Citation Nr: 0023948	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, rated 20 percent disabling and an increased 
(compensable) evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from April 1972 to 
January 1975.  In a May 1996 rating action the Department of 
Veterans Affairs (VA) confirmed and continued a 10 percent 
evaluation for the veteran's low back disability; increased 
the evaluation for his Bell's palsy from zero percent to 
10 percent; and confirmed and continued a zero percent 
evaluation for facial scars.  In a June 1996 rating action 
service connection was established for bilateral hearing 
loss, rated zero percent.  In a July 1996 rating action the 
evaluation for the low back condition was increased to 
20 percent effective August 29, 1995, the date of receipt of 
the reopened claim.  The veteran appealed from the 
evaluations assigned for the service-connected disabilities.   
He testified at a hearing at the regional office in 
April 1997.  In July 1998 he participated in a video hearing 
with a member of the Board of Veterans' Appeals (Board).  

In a decision dated in December 1998 the Board denied 
entitlement to an evaluation in excess of 10 percent for the 
veteran's Bell's palsy.  Appellate consideration of the 
issues of increased ratings for the veteran's low back 
disability and hearing loss was deferred pending further 
action by the regional office.  The Board noted that during 
the course of the July 1998 hearing the veteran withdrew his 
claim for an increased rating for the facial scars.  That 
matter was therefore no longer in an appellate status.  In 
March 2000 the regional office confirmed and continued the 
20 percent and zero percent evaluations respectively, for the 
veteran's low back disability and bilateral hearing loss.  
Those issues are again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  Forward flexion of the veteran's lumbar spine is to 
30 degrees and extension is to 0 degrees.  Bending and 
rotation are to 15 to 20 degrees in each direction.  

3.  The veteran also has pain, muscle spasm, and degenerative 
changes involving his lumbar spine, but does not have 
intervertebral disc syndrome.   

4.  The veteran's low back condition is productive of severe 
disability.  

5.  The veteran has Level I hearing in the right ear and 
Level II hearing in the left ear.  


CONCLUSIONS OF LAW

1.  An evaluation of 40 percent, but no higher, is warranted 
for the veteran's low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 5292, 5293, 5295 
(1999).  

2.  A compensable evaluation for the veteran's bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  



I.  The Claim for an Increased Evaluation for a Low
Back Disability, Currently Rated 20 Percent Disabling.

The veteran's service medical records reflect that in 
April 1973 he injured his back sustaining a severe 
lumbosacral strain.  He was thereafter treated for low back 
pain.  In February 1974 he tripped on a chair and pulled his 
low back.  He was treated for low back pain.  

The veteran's initial claim for VA disability benefits was 
submitted in January 1975.  He claimed service connection for 
a low back disability.  

The veteran was examined by the VA in April 1975.  
Examination of the lumbar spine showed tenderness at the 
right sacroiliac joint.  Straight leg raising was negative 
bilaterally.  His reflexes were normal in the lower 
extremities.  The impressions included a contusion and lumbar 
strain.  

By rating action dated in January 1976 service connection was 
granted for lumbar strain, and it was rated 10 percent 
disabling.  

In August 1995 the veteran submitted a claim for an increased 
rating for his low back disability.  

The veteran was afforded a VA orthopedic examination in 
April 1996.  Musculature of the back was normal.  Forward 
flexion was to 90 degrees and backward extension was to 8 
degrees.  Left lateroflexion was to 14 degrees and right 
lateroflexion to 16 degrees.  Rotation to the left was 
40 degrees and to the right 40 degrees.  There was objective 
evidence of pain on motion at the extremes of all movements.  
The veteran had two-plus reflexes.  He had some decreased 
sensation to fine pinprick in the left thigh versus the 
right.  An X-ray study of the lumbar spine showed a 
rudimentary rib on the right at L1.  There was minimal 
spondylosis of the L4 vertebral body.  The vertebral body and 
intervertebral disc heights were satisfactorily maintained.  
There were no acute osseous abnormalities.  The diagnoses 
were chronic low back pain secondary to a musculoskeletal 
type syndrome and minimal spondylosis deformans.  

In a September 1996 statement, Franklin D. Demint, D.O., 
indicated that when he saw the veteran in June 1996 the 
veteran was complaining of back pain.  The veteran also 
reported radiation of pain into his left thigh to his knee.  
On physical examination findings were recorded including 
increased tension in the paravertebral muscles and a 
decreased range of motion in all planes.  He had a positive 
straight leg raising test at 40 degrees on the right.  Dr. 
Demint felt the veteran could not return to his former job 
due to the amount of lifting and the other heavy work he had 
to perform.  

During the April 1997 regional office hearing, the veteran 
related that he was taking medication for his low back 
condition and had undergone physical therapy for the back 
condition until November 1996.  He had worn a back brace 
since about November 1996 and had pain radiating from his 
back to his hip and down his left leg.  He also had numbness 
or tingling along the left leg.  

When the veteran was afforded a VA orthopedic examination in 
May 1997 he reported constant low back pain.  He was unable 
to sit for more than one hour or stand for more than one and 
one-half hours.  He had been walking with a cane since 
September 1996 and complained of pain in the low back 
radiated to the left lower extremity.  On examination there 
was tenderness in the midline and also left paravertebral 
tenderness.  Forward flexion was to 40 degrees and backward 
extension was to 10 degrees.  Right and left lateroflexion 
were to 30 degrees and rotation to the right and left were to 
10 degrees.  There was pain on any type of motion.  

During the course of the July 1998 Board hearing, the veteran 
testified that he had back pain in the lumbar area that went 
to the left side and down the left leg.  On occasion the leg 
would completely give out and go to the ground.  In essence 
it was contended that there was a neurological component to 
the disability and that rating consideration under Diagnostic 
Code 5293 for intervertebral disc syndrome would be 
appropriate and result in a higher evaluation.  He often 
needed assistance putting on his shoes and socks and was not 
able to do any type of household chores.  He used a cane and 
could not get around without it.  He also wore a back brace.  

Subsequent to the hearing, the veteran's representative 
submitted a number of VA outpatient treatment records 
reflecting that the veteran was seen on various occasions in 
1998 for conditions including his low back disability.  

The veteran was afforded a VA orthopedic examination in 
April 1999.  It was noted that he had injured his back in 
1973 and had had chronic back problems.  He had increasing 
amounts of back pain, soreness, tenderness and stiffness 
radiating to the left buttock and on occasion into the left 
leg.  The back was currently so stiff and sore it was a 
chronic ongoing problem all the time.  He had pain, 
stiffness, fatigability, lack of endurance, weakness and 
problems with doing any bending or lifting type work and 
heavy physical work.  Prolonged sitting and standing and 
weather changes all bothered and aggravated his back.  He 
wore a back brace.  He used a cane to get around.  He had not 
had back surgery. 

On physical examination the veteran could ambulate with his 
cane.  Examination of the back showed some lordosis.  He had 
some stiffness and soreness and spasms across the lumbar 
spine.  He had pain throughout the range of motion.  He could 
only forward flex to 30 degrees and extend to neutral.  He 
could bend and rotate to 15 to 20 degrees with pain.  He was 
able to rise onto his heels and toes and could only partially 
squat.  The diagnosis was lumbosacral strain with lumbar disc 
disease.  The examiner commented that the veteran had a 
significant disability due to his low back condition.  The 
condition was a chronic problem rather than any specific 
flare-up.  It was an ongoing and persistent problem for him.  
The examiner stated the veteran certainly did have weakened 
movement, fatigability and coordination difficulties with 
activities. 

An X-ray study of the veteran's lumbar spine in April 1999 
showed minimal degenerative arthritic changes.  An MRI of the 
lumbar spine in April 1999 showed mild facet hypertrophy at 
L5-1 bilaterally with no evidence of disc herniation, 
foraminal or spinal stenosis.  

The veteran was afforded a VA neurological examination in 
May 1999.  The veteran stated that from 1996 until the 
current time his pain had worsened so that he could not ride 
in a car in comfort.  He also had difficulty getting in or 
out of a car.  He was unable to stand longer than 30 minutes.  
He complained of numbness in his left hip and low back.  He 
slept only about three hours at night because of his pain.  

On physical examination the lower extremities had normal 
muscle bulk and tone and his power was probably normal but he 
had considerable pain during testing.  His deep tendon 
reflexes were all two plus, present and symmetric.  His 
plantar responses were bilaterally plantar flexion.  He 
reported a mild subjective decrease of sharp sensation of the 
left lower extremity which did not conform to any dermatone 
corresponding to a nerve root or peripheral nerve.  He was 
tender to percussion over the lumbosacral spine.  Straight 
leg raising caused back pain especially when the left leg was 
raised to more than about 30 degrees.  He walked in a stiff 
posture with a cane.  He could stand on his heels and toes on 
either foot.  The examiner commented that there was no 
clinical evidence of any nerve root or peripheral nerve 
compression.  It appeared the veteran's pain associated with 
his back significantly limited his functional ability 
especially with extended use. However, the pain was not 
typical of nerve root or spinal compression and the signs did 
not support such a diagnosis.  The clinical evidence was not 
consistent with the severity of the pain and other symptoms 
reported by the veteran.  The veteran's low back did appear 
to exhibit weakened movements, fatigability and 
incoordination but the examination was complicated by the 
pain and an objective determination was hard to make.  There 
was no clinical evidence that the veteran had an 
intervertebral disc syndrome.  It appeared that the veteran's 
symptoms were mainly due to muscle strain and back pain 
resulting from ligamentous or muscular problems; there was no 
evidence of nerve root compression.  

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.  

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
38 C.F.R. Part 4, Code 5293.  

A 20 percent evaluation is warranted for sacroiliac injury 
and weakness (5294) or lumbosacral strain (5295) where there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 
40 percent evaluation requires severe sacroiliac injury and 
weakness or lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present but there is also abnormal 
mobility on forced motion.  38 C.F.R. Part 4, Codes 5294, 
5295.  

In this case, numerous examinations have disclosed that the 
veteran's low back symptoms include muscle spasm and pain on 
motion.  In addition, he has limitation of motion of the 
lumbar spine which appears to be moderate to severe in 
degree.  Accordingly, under the circumstances, the Board 
concludes that a 40 percent evaluation, the highest 
available, is warranted for the veteran's low back disability 
under the provisions of Diagnostic Codes 5292 and 5295.  
Although the veteran has reported various neurological 
problems, when he was afforded the VA neurological 
examination in May 1999 the examiner concluded that there was 
no clinical evidence of any nerve root or peripheral nerve 
compression.  There was no clinical evidence that the veteran 
had an intervertebral disc syndrome and the veteran's 
symptoms were mainly due to muscle strain and ligamentous or 
muscular problems.  Thus, entitlement to a higher evaluation 
of 60 percent under Diagnostic Code 5293 based on pronounced 
intervertebral disc syndrome would not be warranted.  In 
arriving at its decision with regard to the veteran's claim 
for an increased rating for his low back disability, the 
Board has resolved all doubt in his favor.  38 U.S.C.A. 
§ 5107.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The recent VA 
examinations have disclosed functional loss due to pain and 
weakened movement, fatigability, and coordination 
difficulties as a result of the veteran's low back condition 
and these findings have been taken into consideration by the 
Board in evaluating the current degree of severity of the 
veteran's low back disability.  The Board finds that the 
veteran's low back condition should be evaluated as 
40 percent disabling, but no higher, considering all 
applicable rating schedule provisions.  

II.  The Claim for a Compensable Evaluation
for Bilateral Hearing Loss.  

The veteran's service medical records reflect the presence of 
a bilateral hearing loss.  

When the veteran was afforded an audiological examination by 
the VA in June 1996 pure tone threshold levels in decibels 
for the right ear were 15, 25, 25, and 25 at 1,000, 2,000, 
3,000 and 4,000 Hertz for an average of 23 decibels.  For the 
left ear the threshold levels in decibels were 15, 20, 25, 
and 40, respectively, at those frequencies for an average of 
25 decibels.  Speech discrimination ability was 100 percent 
for the right ear and 88 percent for the left ear.  

The veteran was afforded a VA audiological examination in 
July 1997.  For the right ear, pure tone threshold levels in 
decibels were 15, 20, 20, and 30 at 1,000, 2,000, 3,000 and 
4,000 Hertz for an average of 21 decibels.  For the left ear, 
the threshold levels in decibels were 20, 20, 30, and 40, 
respectively, at those frequencies for an average of 28 
decibels.  Speech discrimination ability was 96 percent for 
the right ear and 84 percent for the left ear.  

When the veteran was afforded a VA audiological examination 
in April 1999 pure tone threshold levels in decibels for the 
right ear were 30, 30, 25, and 25 at 1,000, 2,000, 3,000, and 
4,000 Hertz for an average of 28 decibels.  For the left ear 
the threshold levels in decibels were 30, 35, 40, and 45, 
respectively, at those frequencies for an average of 38 
decibels.  Speech discrimination ability was 96 percent for 
the right ear and 84 percent for the left ear.  

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated I, for 
essentially normal hearing to Level XI for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

As indicated previously, the April 1999 VA audiological 
examination report reflects that in the right ear the average 
pure tone decibel loss was 28 and in the left ear the average 
loss was 38.  The discrimination ability was 96 percent for 
the right ear and 84 percent for the left ear.  Those 
findings correspond to Level I hearing in the right ear and 
Level II in the left ear.  Under the provisions of Diagnostic 
Code 6100 a noncompensable evaluation is provided for the 
bilateral hearing loss in such circumstances.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for a compensable evaluation 
for his bilateral hearing loss; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding that matter.  
38 U.S.C.A. § 5107.  



ORDER

Entitlement to an increased evaluation for a low back 
disability from 20 percent to 40 percent is established.  The 
appeal is granted to this extent.  

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is not established.  The appeal is 
denied to this extent.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

